Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael A. DeSanctis, Reg. No. 39,957 on 11/17/2021.

A.	Amend the claims as the following:
 1.  (Currently Amended) A computer-implemented method comprising:
	providing a plugin framework logically interposed between a plurality of resource aggregators (RAs) and a plurality of distributed data centers containing a plurality of heterogeneous infrastructure resources, wherein the plugin framework includes a plurality of plugins each of which exposes a public application programming interface (API) through which the plurality of RAs interact with the plurality of heterogeneous infrastructure resources and wherein each of the plurality of plugins corresponds to a particular type of infrastructure resource of the plurality of heterogeneous infrastructure resources;
	responsive to a first request issued to a resource aggregator (RA) of the plurality of RAs by a north-bound client relating to a collection of infrastructure resources of the plurality of heterogeneous infrastructure resources, receiving, via the public API of a plugin of the plurality of plugins, a second request including an RA-native message directed to an infrastructure resource of the collection, wherein the infrastructure resource is of a type corresponding to the plugin, and wherein the first request comprises a management function to be performed on the collection; and


2. (Original) The method of claim 1, further comprising:
	responsive to the infrastructure-native message, receiving, by the plugin, an infrastructure-native response generated by the infrastructure resource; and
providing, by the plugin, feedback to the north-bound client regarding the RA-native message 	via the RA by translating the infrastructure-native response to an RA-native response.

3. (Original) The method of claim 1, further comprising identifying, by the RA, the plugin based on a resource-plugin mapping maintained by the RA.

4. (Original) The method of claim 1, wherein the north-bound client comprises a security service, an identity service, a composer, a management solution, a monitoring service or a data analytics service.

5. (Original) The method of claim 1, wherein the plurality of heterogeneous infrastructure resources include compute, storage and networking infrastructure resources from different vendors.

6. (Original) The method of claim 1, wherein plugin framework includes an Event Message Bus (EMB) that implements a publisher/subscriber communication model through which north-bound clients associated with the RA receive events or notifications from a subset of the plurality of heterogeneous infrastructure resources for which they have subscribed.

7. (Original) The method of claim 6, further comprising:
	receiving, by the plurality of plugins, real-time streamed telemetry data from the plurality of heterogeneous infrastructure resources; and
	causing, by the plurality of plugins, the real-time streamed telemetry data to be delivered to subscribers of the respective real-time streamed telemetry data by publishing the respective 

8. (Original) The method of claim 1, wherein each of the plurality of plugins implement a plurality of mandatory methods including a method for adding infrastructure and a method for setting a certain type of notification.

9. (Original) The method of claim 1, wherein each of the plurality of plugins implement a Representational State Transfer (REST) server and a REST client.

10. (Previously Presented) The method of claim 1, wherein the public API is an open API that is compliant with the OpenAPI Specification.  

11. (Canceled).

12. (Original) The method of claim 1, further comprising performing, by the plugin framework, autodiscovery of a new infrastructure resource added to a data center of the plurality of distributed data centers based on a native protocol used by the new infrastructure resource.

13. (Currently Amended) A non-transitory machine readable medium storing instructions executable by a processing resource of a computer system, the non-transitory machine readable medium comprising instructions to:	
	provide a plugin framework logically interposed between a plurality of resource aggregators (RAs) and a plurality of distributed data centers containing a plurality of heterogeneous infrastructure resources, wherein the plugin framework includes a plurality of plugins each of which exposes a public application programming interface (API) through which the plurality of RAs interact with the plurality of heterogeneous infrastructure resources and wherein each of the plurality of plugins corresponds to a particular type of infrastructure resource of the plurality of heterogeneous infrastructure resources;
	responsive to a first request issued to a resource aggregator (RA) of [[a]] the plurality of RAs by a north-bound client relating to a collection of infrastructure resources of [[a]] the receive, via [[a]] the public API of a plugin of a plurality of pluginswherein the infrastructure resource is of a type corresponding to the plugin, and wherein the first request comprises a management function to be performed on the collection; and
	direct, by the plugin, the infrastructure resource to take an action specified by the second request by translating the RA-native message to an infrastructure-native message understood by the infrastructure resource.

14. (Original)  The non-transitory machine readable medium of claim 13, wherein the method further comprises:
	responsive to the infrastructure-native message, receiving, by the plugin, an infrastructure-native response generated by the infrastructure resource; and
	providing, by the plugin, feedback to the north-bound client regarding the RA-native message via the RA by translating the infrastructure-native response to an RA-native response.

15. (Original) The non-transitory machine readable medium of claim 13, wherein the plurality of heterogeneous infrastructure resources include compute, storage and networking infrastructure resources from different vendors.

16. (Original) The non-transitory machine readable medium of claim 13, wherein plugin framework includes an Event Message Bus (EMB) that implements a publisher/subscriber communication model through which north-bound clients associated with the RA receive events or notifications from a subset of the plurality of heterogeneous infrastructure resources for which they have subscribed.

17. (Original)	The non-transitory machine readable medium of claim 16, wherein the method further comprises:
	receiving, by the plurality of plugins, real-time streamed telemetry data from the plurality 
	causing, by the plurality of plugins, the real-time streamed telemetry data to be delivered to subscribers of the respective real-time streamed telemetry data by publishing the respective real-time streamed telemetry data to respective queues maintained by the plurality of plugins that are accessible to the EMB.

18. (Previously Presented) The non-transitory machine readable medium of claim 13, wherein the public API is an open API that is compliant with the OpenAPI Specification.

19. (Canceled).

20. (Original) The non-transitory machine readable medium of claim 13, wherein the method further comprises performing, by the plugin framework, autodiscovery of a new infrastructure resource added to a data center of the plurality of distributed data centers based on a native protocol used by the new infrastructure resource.

21. (Previously Presented) The method of claim 1, wherein the management function comprises a fault management function or an infrastructure lifecycle management function.

22. (Previously Presented) The non-transitory machine readable medium of claim 13, wherein the management function comprises a fault management function or an infrastructure lifecycle management function.

	B.	The following is an examiner’s statement of reasons for allowance:
              As to claims 1, 13, the prior art taught  Bk (US 10534566 BI) in view of Allaire (US 20170371759 Al) in view of Palladino (US 9936005 Bl) ,  in view of LEE (US 20160239062 A1) do not teach on render obvious the limitations recited in claims 1, 13, when taken in the context of the claims as a whole wherein the plugin framework includes a plurality of plugins each of which exposes a public application programming a type corresponding to the plugin, and wherein the first request comprises a management function to be performed on the collection; and directing, by the plugin, the infrastructure resource to take an action specified by the second request by translating the RA-native message to an infrastructure-native message understood by the infrastructure resource as recited in claims 1, 13 above. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1,13 . 

C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                   
                                                    Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194